 



Exhibit 10(a)

AMENDMENT NO. 1
TO
ARROW ELECTRONICS STOCK OWNERSHIP PLAN
As Amended and Restated Effective January 1, 2002

          The Arrow Electronics Stock Ownership Plan, as amended and restated
effective January 1, 2002, is hereby amended in following respects, effective as
of March 1, 2004, except as otherwise provided herein, provided that clarifying
amendments are effective as of the original effective date of the provisions to
which they relate:



1.   Section 1.4 is amended by adding the following to the end thereof:

or any duly authorized committee thereof (such as the Compensation Committee).



2.   Section 1.6 is amended effective September 21, 2004 by deleting the words
“by the Corporate Governance Committee of the Board of Directors.”



3.   Section 1.33 (Year of Service) is renumbered Section 1.34, and a new
Section 1.33 is added to read as follows, effective December 31, 2004:

Year of Membership. With respect to any Member, a Year as of the end of which an
Account (including any predecessor account under this Plan or a predecessor Plan
described in Section 4.1) is or was maintained on behalf of a Member.



4.   Section 1.33 (renumbered as Section 1.34) is amended to read as follows:

Year of Service. A Year during which an employee has not less than one thousand
(1,000) Hours of Service, excluding any Year prior to the Year in which the
employee attained age 18, and any Year disregarded pursuant to Section 2.4
(relating to the effect of One-Year Breaks in Service).



5.   Section 2.4 is amended to read as follows:

If a Member whose Account is not vested in whole or in part, or an employee who
has not become a Member, terminates employment and is subsequently rehired after
five or more consecutive One-Year Breaks in Service, and the number of such
consecutive One-Year Breaks in Service exceeds the number of Years in which he
had not less than one thousand (1,000) Hours of Service (excluding Years
disregarded by a prior application of this Section 2.4 or any corresponding
provision of the Plan as previously in effect), he

 



--------------------------------------------------------------------------------



 



shall upon rehire be treated as a new employee for all purposes of this Plan and
all Hours of Service and Years of Service previously credited shall thereafter
be disregarded for all purposes. In all other cases, an employee who is rehired
shall retain credit for his prior Hours of Service and Years of Service in
determining both eligibility to become a Member and vesting, and if previously a
Member, shall qualify as a Member immediately upon rehire as an Employee; and
any such employee who meets the age and service requirements for Membership in
this Plan as of an Entry Date during a period of absence from employment shall
become a Member upon the termination of such absence if he is then an Employee.



6.   Section 3.2 is amended to read as follows:

Amount of Contributions. For each Year that the Plan is in effect, the Company
and each other Employer shall contribute to the Fund such amount (if any) as the
Board of Directors shall determine in its sole discretion. The Company may make
the contribution so determined for any other Employer as agent for and on behalf
of such Employer. Such contributions shall be transferred to the Trustee in cash
or in Common Stock, as the Board of Directors shall determine, from time to time
during the Year, or after the close of the Year, but within the time prescribed
by law for the filing of the Company’s federal income tax return for such Year;
provided, however, that if the amounts so contributed shall be determined to be
less than the amount required by the preceding sentence, the Board of Directors
or the Company Representative may, in its discretion, direct that all or a
portion of the forfeitures under Section 6.3 that have not been previously
allocated to Members be applied to meet all or a portion of any such shortfall
in the amount contributed. Any forfeitures not so applied shall be allocated at
the end of the Year of forfeiture as provided in Section 4.3.



7.   Section 4.9 is amended to read as follows, effective immediately:

     4.9 Voting of Common Stock; Tender Offers

4.9.1 Members’ Voting Rights. Each Member shall have the right to direct the
Trustee as to the manner in which shares of Common Stock allocated to his
Account are to be voted. The Company shall furnish the Trustee and the Members
with notices and information statements when voting rights are to be exercised,
in such time and manner as may be required by applicable law and the Company’s
Certificate of Incorporation and By-Laws. Such statements shall be substantially
the same for Members as for

2



--------------------------------------------------------------------------------



 



holders of Common Stock in general. The Member may, in his discretion, grant
proxies for the exercise of his voting rights under this Section 4.9 in
accordance with proxy provisions of general application. The Trustee shall vote
such Common Stock in accordance with the direction of the Member or, if
permitted by the Member, in its sole discretion. Fractional shares of Common
Stock allocated to Members’ Accounts shall be combined to the largest number of
whole shares and voted by the Trustee to reflect to the extent possible the
voting direction of the Members holding fractional shares.

4.9.2 Vote by Trustee. Any Common Stock held in escrow under Section 4.7 or in
the Suspense Account under Section 15.7, or otherwise not allocated to a
Member’s Account at the time of reference, and any Common Stock with respect to
which a Member (or his Beneficiary) has voting rights under this Section 4.9
that are not timely and properly exercised, may be voted by the Trustee in its
sole discretion. Whenever the Trustee may vote any Common Stock in its sole
discretion under this Section 4.9, the Trustee shall do so in a manner that the
Trustee judges to be in the best interest of the Members and their
Beneficiaries. This may include, if the Trustee judges it appropriate, the
voting of such Common Stock so as to reflect the voting directions given by the
Members with respect to Common Stock with respect to which they have voting
rights under this Section 4.9.

4.9.3 Rights of Beneficiaries. All rights of Members under this Section 4.9
shall, upon the death of a Member, be exercisable by such Member’s Beneficiary
until such time as the Member’s Account shall have been fully distributed to
such Beneficiary.

4.9.4 Tender Offers, etc. In the event of a tender offer for Common Stock, the
rules set forth above (with such modifications as may be appropriate to reflect
the difference between a vote and a response to an offer) shall govern the
response by the Trustee. Accordingly, the Trustee shall make appropriate
arrangements for the Members (or their Beneficiaries) to be furnished with
information provided by the offeror or others to holders of Common Stock in
connection with the offer and advise the Members (or their Beneficiaries) that
the Trustee will respond to the offer with respect to Common Stock allocated to
each Member’s Account in accordance with timely instructions provided by the
Member (or Beneficiary) to an agent appointed by the Trustee for the purpose in
accordance with the procedures prescribed by the Trustee. For any Common Stock
with respect to which a Member (or Beneficiary) fails to provide such
instructions, and any Common Stock not allocated to a Member’s Account, the

3



--------------------------------------------------------------------------------



 



Trustee shall either respond to the offer in such manner as it deems prudent and
in the best interests of the Members and their Beneficiaries or appoint an
independent fiduciary (who may serve as a named fiduciary, an investment manager
within the meaning of section 3(38) of ERISA, or co-trustee for such purpose).
The Trustee shall also be entitled in its discretion to appoint an independent
fiduciary to vote shares of Common Stock with respect to which no voting
instructions are timely received by the agent appointed by the Trustee in
accordance with applicable procedures, or which are not allocated to Members’
Accounts, in the event of a proxy contest or similar major matter requiring a
vote by Members.



8.   Section 6.3 is amended by revising the first sentence thereof to read as
follows, effective as of March 31, 2004:

The non-vested portion of a terminated Member’s Account shall be forfeited on
the last day of the calendar quarter (last day of the Year for forfeitures
occurring prior to January 1, 2004) coincident with or next following the date
of his Termination of Employment, unless he is reemployed prior to such date.



9.   Section 6.4.1 is amended to read as follows, effective as of March 31,
2004:

The restoration of a portion of any Account shall be made from forfeitures
occurring at the end of the calendar quarter (end of the Year for forfeitures
occurring prior to January 1, 2004) in which such restoration occurs, and if
necessary, by a special Employer contribution made for that purpose.



10.   Section 7.2 is amended to read as follows:

Distribution. Except for transfers to the Arrow Electronics Savings Plan
described in Section 7.3, distribution upon a withdrawal pursuant to Section 7.1
(whether made directly to the Member or in a direct rollover to an individual
retirement arrangement or other eligible retirement plan) shall be made in whole
shares of Common Stock, and effective December 19, 2003, cash in lieu of any
fractional shares, if applicable.



11.   Section 10.1 is amended by adding following sentence at the end thereof:

Effective September 21, 2004, the Compensation Committee of the Board of
Directors shall succeed to the duties of the Corporate Governance Committee
under this Section 10.1.

4



--------------------------------------------------------------------------------



 



12.   Section 11.3 is amended by revising the second paragraph thereof to read
as follows:

The Trustee shall invest the assets in the Fund in the Common Stock of the
Company. Notwithstanding the foregoing, the Trustee may make such short-term
fixed income investments as it shall deem necessary to hold (i) cash
contributions pending investment in Common Stock when such contributions are
made prior to settlement of trades, (ii) amounts deemed necessary or advisable
to fund the distribution in respect of fractional shares of Common Stock in
accordance with Section 7.2, and (iii) the proceeds of sales of Common Stock
pending transfer of such proceeds to the Arrow Electronics Savings Plan in
accordance with Sections 4.11.4, 7.3, and 8.5.



13.   Effective as of January 1, 2002, Section 17.1.3 is redesignated as
Section 17.1.2(d), and all subsequent subsections of Section 17.1 are renumbered
accordingly.

          IN WITNESS WHEREOF, this amendment has been adopted by the Company
this 7 day of March, 2005, pursuant to actions taken by the Committee (acting as
Company Representative) at meetings on November 25, 2003 and December 18, 2003.

              ATTEST:       ARROW ELECTRONICS, INC.
 
           

  Peter S. Brown   By:   Paul J. Reilly

  Secretary       Vice President and Chief Financial Officer
 
           

      By:   William E. Mitchell

          President and Chief Executive Officer

5